Citation Nr: 0314164	
Decision Date: 06/27/03    Archive Date: 07/03/03	

DOCKET NO.  99-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a condition of the 
hands and fingers, on a direct basis and as due to an 
undiagnosed illness. 

2.  Entitlement to service connection for a skin condition of 
the feet, on a direct basis and as due to an undiagnosed 
illness. 

3.  Entitlement to service connection for headaches, on a 
direct basis and as due to an undiagnosed illness. 

4.  Entitlement to service connection for weight gain, on a 
direct basis and as due to an undiagnosed illness. 

5.  Entitlement to service connection for joint aches and 
pain, on a direct basis and as due to an undiagnosed illness. 

6.  Entitlement to service connection for loss of memory, on 
a direct basis and as due to an undiagnosed illness. 

7.  Entitlement to service connection for weakness and a lack 
of energy, on a direct basis and as due to an undiagnosed 
illness. 

8.  Entitlement to service connection for an intestinal 
disorder, on a direct basis and as due to an undiagnosed 
illness. 

9.  Entitlement to service connection for cellulitis of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
February to April 1976 and had active service from November 
1990 to June 1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board remanded the appeal in February 2001 and September 
2001.


FINDINGS OF FACT

1.  The veteran's dyshidrosis of the hand is not related to 
active service and is not an undiagnosed illness.

2.  The veteran's tinea pedis is not related to active 
service and is not an undiagnosed illness.

3.  The veteran's headaches are not related to active service 
and are not an undiagnosed illness.

4.  The veteran's weight gain is not related to active 
service and is not due to an undiagnosed illness.

5.  The veteran's early degenerative joint disease of the 
cervical and thoracic spine, shoulders, right knee, and 
wrists are not related to active service and joint aches and 
pains are not due to an undiagnosed illness.

6.  The veteran does not have loss of memory that is related 
to active service and it is not an undiagnosed illness.

7.  The veteran does not have weakness and a lack of energy 
that is related to active service and it is not an 
undiagnosed illness.

8.  The veteran's gastroesophageal reflux disease is not 
related to active service and it is not an undiagnosed 
illness.

9.  The veteran's cellulitis of the left lower extremity with 
residual scar is not related to active service.


CONCLUSIONS OF LAW

1.  Dyshidrosis of the hands was not incurred in or 
aggravated during active service and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

2.  Tinea pedis was not incurred in or aggravated during 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.  

3.  Headaches were not incurred in or aggravated during 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.

4.  Disability manifested by weight gain was not incurred in 
or aggravated during active service and service incurrence 
may not be presumed.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1117, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.317.

5.  Degenerative joint disease of multiple joints was not 
incurred in or aggravated during active service and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1112, 1113, 1117, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2002).

6.  A chronic disability manifested by loss of memory was not 
incurred in or aggravated during active service and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1117, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.317.

7.  A chronic disability manifested by weakness and a lack of 
energy was not incurred in or aggravated during active 
service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 101(24), 106 1110, 1117, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.

8.  Gastroesophageal reflux disease was not incurred in or 
aggravated during active service and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 
1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.  

9.  Cellulitis of the left lower extremity was not incurred 
in or aggravated during active service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case, as well as 
letters in March and September 2001, advising them of the 
governing legal criteria, the evidence considered, 
evidentiary development under the VCAA, the evidence 
necessary to establish entitlement to the requested benefits, 
and the reasons for the denials.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to VA and which information and evidence, if any,  
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi,  16 Vet. App. 183 
(2003).  

The veteran has been afforded multiple VA examinations, and 
private and service medical records have been obtained.  The 
veteran has indicated that he does not desire a personal 
hearing.  Therefore, it is concluded that the VA has complied 
with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106.  

The Secretary may pay compensation to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest 
during service on active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf war or to a degree of 
10 percent or more prior to December 31, 2006.  The term 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness for a medically 
unexplained chronic multi symptom illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or ulcers become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records, including reports of service 
examinations, are silent for complaint, finding, or treatment 
with respect to any skin condition of the hands and fingers 
or feet, headaches, chronic disability manifested by weight 
gain, arthritis or disability of the thoracic and cervical 
spine, shoulders, right knee, or wrists, chronic disability 
manifested by loss of memory, chronic disability manifested 
by weakness and a lack of energy, any intestinal disorder, 
including ulcers or esophageal reflux disease, and cellulitis 
of the left lower extremity.  

Private treatment records reflect that an assessment of 
duodenal ulcer disease was first made in April 1993.  An 
August 1993 record reflects an assessment of myositis, 
referring to the neck.  A January 1994 private treatment 
record reflects arthritis of the left shoulder.  A March 1995 
private treatment record reflects that the veteran reported 
right knee pain of a two-month duration.  Private treatment 
records, dated in April, September, and December 1996, 
reflect that the veteran had tinea corpus and eczema or 
psoriasis versus chronic tinea.

The report of a February 1999 VA medical examination and 
March 1999 X-rays reflect an impression that includes 
dyshidrosis of the fingers, tinea pedis of the feet, 
overweight due to inactivity, and chronic headaches due to 
degenerative joint disease of the cervical spine.  A report 
of X-rays of the shoulders reflects that there were possible 
moderate degenerative changes of the left AC joint, greater 
than on the right.  

The report of a January 2002 VA general medical examination 
reflects diagnoses including degenerative spondylosis of the 
cervical and thoracic spine, headaches secondary to 
spondylosis of the cervical spine, shoulder pain secondary to 
radiating pain from the cervical and thoracic spine and early 
degenerative joint disease of the AC joints, early 
degenerative joint disease of the right knee and wrists, 
morbid obesity secondary to lack of exercise and improper 
dietary habits attributed to the veteran's occupation as a 
truckdriver, gastroesophageal reflux disease, scars on the 
left leg from a previous incision and drainage of an abscess, 
chronic tinea pedis, and mild dyshidrosis of the hands.  The 
examiner commented that none of these conditions were related 
to the veteran's active service and none were due to an 
undiagnosed illness.  The report reflects that the examiner 
had reviewed the veteran's record in detail.  

The report of a February 2002 VA psychiatric evaluation 
reflects that the veteran did not have any psychiatric 
disorder.  This report notes that the veteran was to have a 
medical examination and if everything came back normal it was 
likely that the veteran could have joint pains, headache, 
diarrhea, and skin rash that could be secondary to an 
undiagnosed illness.  However, it was the examiner's 
impression that the veteran did not have any mental disorder.  
Since the medical examination did not come back normal the 
comment regarding disability being related to undiagnosed 
illness is of no probative value because the comment was 
contingent on a negative medical examination.

The veteran has indicated his belief that he has skin 
condition of the hands, fingers, and feet, headaches, 
disability manifested by weight gain, joint aches and pains, 
loss of memory, weakness and a lack of energy, and an 
intestinal disorder that are related to his Gulf war service, 
as well as having cellulitis of the left lower extremity that 
is related to service.  However, he is not qualified, as a 
lay person, to offer a medical diagnosis or a medical 
etiology for symptoms he reports.  See Espiritu v. Derwinski, 
1 Vet. App. 492 (1992).

There is no competent medical evidence indicating that the 
veteran had any chronic skin disability of the hands and 
fingers or feet during his active service.  There is no 
competent medical evidence that his currently manifested skin 
conditions of the hands and feet are related to active 
service.  There is no competent medical evidence that he had 
headaches during active service or that his currently 
manifested headaches are related to active service  There is 
no competent medical evidence that he had any chronic 
disability manifested by weight gain during active service or 
that his current weight gain is related to active service.  
There is no competent medical evidence that he had 
degenerative joint disease of the thoracic and cervical 
spine, shoulders, right knee, or wrists during active service 
or that these disabilities are related to active service.  
There is no competent medical evidence that the veteran had 
chronic disability manifested by loss of memory or weakness 
and a lack of energy during active service or that he 
currently has such disability.  Further, there is no 
competent medical evidence that the veteran had any 
intestinal disorder during active service or that any 
currently manifested intestinal disorder is related to active 
service.  Finally, there is no competent medical evidence 
that the veteran had cellulitis of the left lower extremity 
during active service or that his currently manifested scar 
that is residual to cellulitis of the left lower extremity is 
related to active service.

There is competent medical evidence that the veteran was 
first diagnosed with skin disorders of the hands and feet 
many years after service and that these disorders are not due 
to undiagnosed illness and are not related to active service.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran's dyshidrosis of the hands and tinea 
pedis of the feet are related to active service or that they 
may be presumed to be related to active service.  

There is competent medical evidence that the veteran's 
headaches are not related to active service and are not due 
to undiagnosed illness, but are related to nonservice-
connected disability.  Therefore, a preponderance of the 
evidence is against the claim for service connection for 
headaches.

There is competent medical evidence that the veteran does not 
have chronic disability manifested by weight gain that is 
related to active service or that is due to undiagnosed 
illness.  Rather, the weight gain is related to the veteran's 
lifestyle, including diet and activity.  Therefore a 
preponderance of the evidence is against the claim for 
service connection for chronic disability manifested by 
weight gain.  

There is competent medical evidence that the veteran's 
degenerative joint disease of the thoracic and cervical spine 
and shoulders, right knee, and wrists were first manifested 
many years after active service and are not related to active 
service.  There is competent medical evidence that the 
veteran does not experience joint aches and pains due to 
undiagnosed illness.  Therefore, a preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic disability manifested by joint aches 
and pains, including degenerative joint disease of the 
thoracic and cervical spine, shoulders, right knee, and 
wrists.

There is no competent medical evidence that the veteran 
currently experiences chronic disability as a result of loss 
of memory and weakness and a lack of energy.  There is 
competent medical evidence that he does not currently have 
any psychiatric disability and thus no chronic disability 
manifested by loss of memory or weakness and a lack of energy 
due to undiagnosed illness.  Therefore, a preponderance of 
the evidence is against the claims for service connection for 
chronic disabilities manifested by loss of memory and 
weakness and a lack of energy.

There is competent medical evidence that the veteran first 
experienced duodenal ulcer disease in April 1993, more than 
one year after his discharge from active service.  There is 
competent medical evidence that his currently manifested 
gastroesophageal reflux disease first appeared post service 
and is not related to the veteran's active service, and is 
not due to undiagnosed illness.  Therefore, a preponderance 
of the evidence is against the claim for service connection 
for an intestinal disorder, including gastroesophageal reflux 
disease.

There is competent medical evidence that cellulitis of the 
left lower extremity appeared in March 1995.  There is no 
competent medical evidence indicating that it existed during 
active service or is related to active service.  Therefore, a 
preponderance of the evidence is against a finding that 
cellulitis of the left lower extremity is related to active 
service.

ORDER

Service connection for a condition of the hands and fingers, 
including dyshidrosis, on a direct basis and as due to an 
undiagnosed illness, is denied.

Service connection for a skin condition of the feet, 
including tinea pedis, on a direct basis and as due to an 
undiagnosed illness, is denied.  

Service connection for headaches, on a direct basis and as 
due to an undiagnosed illness, is denied.

Service connection for chronic disability manifested by 
weight gain, on a direct basis and as due to an undiagnosed 
illness, is denied.

Service connection for joint aches and pain, including 
degenerative joint disease of the thoracic and cervical 
spine, shoulders, right knee, and wrists, on a direct basis 
and as due to an undiagnosed illness, is denied.

Service connection for chronic disability manifested by loss 
of memory, on a direct basis and as due to an undiagnosed 
illness, is denied.  

Service connection for chronic disability manifested by 
weakness and a lack of energy, on a direct basis and as due 
to an undiagnosed illness is denied.  

Service connection for an intestinal disorder, including 
gastroesophageal reflux disease, is denied.  

Service connection for cellulitis of the left lower extremity 
is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

